Citation Nr: 1520330	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-15 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  He has received decorations, including the Combat Infantryman Badge.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

In March 2013, the Board remanded the case for further evidentiary development.  The claims were denied in a supplemental statement of the case, and the case again before the Board for further appellate proceedings. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2013 remand, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of bilateral hearing loss and tinnitus.  The record indicates that the Veteran was scheduled for a VA examination in March 2013.  However, there is no indication in the record that the AOJ provided notice to the Veteran of the March 2013 VA examination, for which the Veteran failed to appear.  Further, the Veteran's most recent address shown in the record in a "Basic Report" dated April 2013 is different from the address of which the VAMC apparently received verification.  See March 2013 C&P Exam Detail Report.  Because the Veteran was not afforded a VA examination, the AOJ's actions are not in conformity with the Board's March 2013 remand directives.  Accordingly, this matter must again be remanded to obtain a new VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  Notice of this examination should be sent to the correct address of record.  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding records, both VA and non-VA, pertinent to bilateral hearing loss and tinnitus.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

2. Afterwards, please schedule the Veteran for a VA audiological examination to determine the nature and etiology of bilateral hearing loss and tinnitus.  The VA examiner is requested to please review the claims file (including both Virtual VA and VBMS) and to note that such review was completed.

Please provide notice of the scheduled VA examination to the Veteran at his current address.  The exam notification letter sent to the Veteran must be placed in the claims file prior to its return to the Board.  

In the scheduling of the examination(s), the Veteran should notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim for service connection and result in a denial.  38 C.F.R. § 3.655 (2014)



The examiner is asked to please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus manifested in service or within the first post-service year, or is otherwise etiologically related to service.

Please assume that the Veteran's reports that he was exposed to noise in service are credible, as the Veteran engaged in combat with the enemy.  

Please note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3. To help avoid future remand, the AOJ is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

4. Complete the above development and any additional development that is deemed warranted.  Then adjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the Veteran until he is notified; however, the Veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim for service connection and result in a denial.  38 C.F.R. § 3.655 (2014). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




